Seawell, J.
1. Tbe admissibility of evidence, wben challenged, is, imprimis, a question for tbe trial court. Where its admission preliminarily depends upon a determination of fact, tbe court of review is ordinarily bound by tbe finding of tbe trial judge wben it is supported by evidence, and will not disturb that finding or ruling admitting tbe evidence unless there appears some error of law or legal inference.
Pertinent to confessions, it is observed in S. v. Grass, 223 N. C., 31, 33, 25 S. E. (2d), 193:
“Tbe competency of an alleged confession is a preliminary question for tbe trial court, S. v. Andrew, 61 N. C., 205, to be determined in tbe manner pointed out in S. v. Whitener, 191 N. C., 659, 132 S. E., 603, and tbe court’s ruling thereon is not reviewable on appeal, unless accompanied by some imputed error of law or legal inference. S. v. Manning, 221 N. C., 70, 18 S. E. (2d), 821.” See, also, S. v. Hairston, 222 N. C., 455, 23 S. E. (2d), 885; S. v. Rogers, 216 N. C., 731, 6 S. E. (2d), 499.
Tbe trial judge was careful to preserve tbe rights of tbe youthful prisoner, and tbe record discloses no reason why tbe Court here should disturb bis findings and conclusion, or bis ruling admitting tbe evidence of tbe confession and tbe acts of tbe defendant upon visiting tbe scene of tbe alleged crime — if included in tbe objection and challenge of tbe defendant’s counsel above noted. Tbe ruling admitting tbe evidence must be sustained.
2. Tbe defendant did not cause tbe whole charge to be sent up, nor indeed tbe specific language used in that portion of tbe charge to wbicb be desires to direct our attention as erroneous. Tbe exception might therefore, for sound reasons, be dismissed as ineffectual. We entertain it only because of tbe gravity of tbe crime of wbicb defendant was convicted. Put, supposing tbe supplemental instruction given by tbe judge by way of correction sufficiently reflects tbe charge as it theretofore stood, we cannot see bow tbe defendant was prejudiced thereby. In fact, as tbe jury were called back especially for this correction, tbe rule last given, and correctly given, bad all tbe more-weight. S. v. Rogers, supra, p. 732; S. v. Baldwin, 178 N. C., 693, 100 S. E., 345.
*668We have not only given consideration to the two assignments of error brought forward in the argument and brief, but we have carefully examined the whole record and find nothing which would justify us in disturbing the result of the trial. We find
No error.